Case 1:18-cr-00123-RDA Document 297 Filed 11/15/19 Page 1 of 5 PageID# 1467



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA                      :
                                              :
       vs.                                    :        1:18-cr-123-6
                                              :
HENRY ZELAYA-MARTINEZ,                        :
                                              :
       Defendant.                             :       The Honorable Rossie D. Alston
                                              :



                       DEFENDANT HENRY ZELAYA-MARTINEZ’S
                        MOTION TO STRIKE IMPROPER ALIASES

                                        INTRODUCTION

       Defendant Mr. Henry Zelaya-Martinez respectfully moves this Court to strike from the

Indictment any reference to him being known by the aliases of “Certero” and “El Kakarra.” See

Indictment, Doc. No. 162. As set forth herein, the Government’s assignment of aliases in the

indictment appears unnecessary to litigate its proof and is unfairly prejudicial.

                                       RELEVANT FACTS

       Mr. Henry Zelaya-Martinez has been indicted with two counts each of Conspiracy to

Commit Murder in Aid of Racketeering in violation of 18 USC § 1959(a)(5), Conspiracy to

Kidnap in violation of 18 USC § 1201, Murder in Aid of Racketeering in violation of 18 USC §

1959(a)(1) & (2), and Kidnapping Resulting in Death in violation of 18 USC § 1201(a)(1) & (2).

Immediately following the Defendant’s true name in the caption of the Indictment, the following

alleged aliases are noted: “Certero” and “El Kakarra.” Id. Ten other defendants in the same

indictment all have aliases following their true names as well. On information and belief, the



                                                  1
Case 1:18-cr-00123-RDA Document 297 Filed 11/15/19 Page 2 of 5 PageID# 1468



Government, as part of its evidence, intends to call eyewitnesses to attempt to establish that the

defendants committed the alleged acts.

                                         LEGAL ANALYSIS

       Federal Rule of Criminal Procedure 7(d) provides that upon a defendant’s motion the

Court may strike surplusage from an indictment. Defendant asserts that an alias is such

surplusage and notes that courts have disapproved of including aliases in indictments. See

United States v. Wilkerson, 456 F.2d 57, 59 (6th Cir. 1972). However, an alias may be used when

the Government intends to introduce evidence that an alias exists and the use of that alias is

“necessary” to identify the defendant in connection with the acts charged in the indictment.

United States v. Clark, 541 F.2d 1016, 1018 (4th Cir. 1976)(“If the Government intends to

introduce evidence of an alias and the use of that alias is necessary to identify the defendant in

connection with the acts charged in the indictment, the inclusion of the alias in the indictment is

both relevant and permissible, and a pretrial motion to strike should not be granted.”).

Nonetheless, an alias may be excluded if unfairly prejudicial to the defendant. Tilus v. State, 121

So.3d 1145, 1151 (Fla. App., 2013); see also United States v. Grayson, 166 F.2d 863, 867 (2nd

Cir., 1948)(noting use of an alias can “arouse suspicion that the accused is a person who has

found it useful or necessary to conceal his identity.”).

       The Improper Use Of Alias In The Indictment

       In this case, it is dubious that it is somehow necessary for the Government to include an

alias in the Indictment in order to litigate that the Defendant committed the charged criminal

offenses. United States v. Clark, 541 F.2d 1016, 1018 (4th Cir. 1976). Based on the discovery

produced to date, it appears that the Government, as part of its proof, intends to offer eyewitness



                                                  2
Case 1:18-cr-00123-RDA Document 297 Filed 11/15/19 Page 3 of 5 PageID# 1469



testimony against the Defendant. If witnesses are going to attempt to identify the Defendant (and

his co-defendants) from the stand, it seems far-fetched that it is necessary to include an alias in

the indictment to prevent juror confusion as to whom the witness is talking about. Even if the

Defendant were only known to the witness by an alias (which the Defendant does not concede)

and there were social media and/or electronic communications referencing the nickname or alias,

there would be nothing preventing the Government from proving in its case-in-chief that the alias

corresponds to the Defendant’s true name. Further, nothing would prevent the Government from

showing in closing argument a demonstrative exhibit, if supported by the evidence, indicating

what nickname purportedly corresponds to what defendant. That is, putting the alias in the

indictment itself is unnecessary. Id.

       More importantly, however, is the prejudicial impact of including an alias in the

Indictment. Having an alias in and of itself could lead a jury to conclude that the alias was

relevant to membership in the charged conspiracies and racketeering activity where the

Government has alleged every one of the eleven co-defendants has an alias. Moreover, the

aliases suggest that the Defendant has some nefarious need to hide his true identity from law

enforcement. Lastly, one of the the aliases at issue suggests violence—the Spanish word

“certero” can have a violent connotation—one definition is “well-aimed” or accurate such as a

well-aimed blow or being a crack shot.1 Therefore, Defendant’s aliases should be struck from

the Indictment where Federal Rule of Criminal Procedure 7(d) provides the Court with the



1Oxford Spanish Dictionary (Oxford University Press, 2012). The second alias in the indictment
under the Defendant’s true name, “kakarra,” apparently references a small fish native to El
Salvador but still may lead a jury to conclude the alias was relevant to the crimes. The
Defendant asserts that this nickname was given to him as a child because he enjoyed fishing.


                                                  3
Case 1:18-cr-00123-RDA Document 297 Filed 11/15/19 Page 4 of 5 PageID# 1470



authority to strike such surplusage and its inclusion would be unfairly prejudicial under Federal

Rule of Evidence 403. See Tilus v. State, 121 So.3d 1145, 1151 (Fla. App., 2013); see also

United States v. Grayson, 166 F.2d 863, 867 (2nd Cir., 1948)(noting use of alias can “arouse

suspicion that the accused is a person who has found it useful or necessary to conceal his

identity.”).

                                        CONCLUSION

        For all of these reasons, Defendant respectfully moves this Court to grant this motion and

strike the improper aliases from the Indictment. A proposed Order is attached hereto.



                                                     Respectfully submitted,


                                                     _____/s/________________________
                                                     Joseph King
                                                     VSB # 65632
                                                     King, Campell & Poretz PLLC
                                                     108 N. Alfred Street, 2nd Floor
                                                     Alexandria, Virginia 22314
                                                     (703) 683-7070
                                                     Fax: (703) 652-6010
                                                     jking@kingcampbell.com




                                                    _______ /s/________________
                                                    Charles Russell Twist
                                                    VSB# 35483
                                                    Charles Russell Twist, PLC
                                                    2111 Wilson Boulevard, Suite 700
                                                    Arlington, Virginia 22201
                                                    703-812-8686
                                                    charlesrussell.twist@verizon.net




                                                4
Case 1:18-cr-00123-RDA Document 297 Filed 11/15/19 Page 5 of 5 PageID# 1471



                                   CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing was filed via ECF and thereby forwarded to
all counsel of record on this 15th day of November, 2019.


                                                    _____/s/________________________
                                                    Joseph King
                                                    VSB# 65632
                                                    King, Campell & Poretz PLLC
                                                    108 N. Alfred Street, 2nd Floor
                                                    Alexandria, Virginia 22314
                                                    (703) 683-7070
                                                    Fax: (703) 652-6010
                                                    jking@kingcampbell.com




                                                5
